



Exhibit 10.3


THE KRAFT HEINZ COMPANY
OMNIBUS INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
Unless defined in this award agreement (together with all exhibits and
appendices attached thereto, this “Award Agreement”), capitalized terms will
have the same meanings ascribed to them in the The Kraft Heinz Company 2016
Omnibus Incentive Plan (as may be amended from time to time, the “Plan”).
Subject to your acceptance of this Award Agreement and shareholder approval of
the underlying shares at the 2020 annual meeting, you are hereby being granted a
Non-Qualified Stock Option (the “Option”) as of the Grant Date set forth below
(the “Grant Date”). In the event the underlying shares are not approved by the
shareholders within a year of the Grant Date, this Award Agreement shall
automatically terminate. The Option entitles you to exercise up to the aggregate
number of shares of the Company’s Common Stock set forth below, at the Exercise
Price per share set forth below (the “Exercise Price”) on the following terms
and subject to the provisions of the Plan, which is incorporated herein by
reference. In the event of a conflict between the provisions of the Plan and
this Award Agreement, the provisions of the Plan will govern.
Total Number of Shares Underlying Options:
______________ Shares

Current Grant Value of Shares Underlying Options:    $_____ per Share
Exercise Price per Share:
$_____ per Share

Grant Date:
______________

Expiration Date:
10-year anniversary of Grant Date

Vesting Date:
3-year anniversary of Grant Date (subject to the terms of the Award Agreement)

By agreeing to this Award Agreement, you agree that this Option is granted under
and governed by the terms and conditions of this Award Agreement (including,
without limitation, the terms and conditions set forth on Exhibit A, the
Restrictive Covenants Agreement attached as Exhibit B and the terms and
conditions set forth on Appendix I) and the Plan.
 
THE KRAFT HEINZ COMPANY






--------------------------------------------------------------------------------





EXHIBIT A
TERMS AND CONDITIONS OF THE
OPTION AWARD AGREEMENT
Vesting
This Option will vest and become exercisable on the “Vesting Date” set forth in
this Award Agreement subject to your continued Service (including, for the
avoidance of doubt, service as a board of director member, consultant or
advisor) with the Company or one of its Subsidiaries or Affiliates. Any portion
of this Option that becomes exercisable in accordance with the foregoing will
remain exercisable until the Expiration Date, unless earlier terminated pursuant
to the Plan or this Award Agreement (including, without limitation, the section
below entitled “Termination”).
Exercisability
Subject to the section below entitled “Termination,” this Option may be
exercised only while you are employed by or providing Service to the Company or
any of its Subsidiaries or Affiliates. Prior to the exercise of this Option, you
will not have any rights of a shareholder with respect to this Option or the
Shares subject thereto.
This Option will be exercisable pursuant to procedures approved by the Committee
and communicated to you. No Shares will be delivered pursuant to the exercise of
this Option unless (i) you have complied with your obligations under this Award
Agreement and the Plan, (ii) the exercise of this Option and the delivery of
such Shares complies with applicable law and (iii) full payment (or satisfactory
provision therefor) of the aggregate exercise price of the Option and any
Tax-Related Items (as defined below) have been received by the Company. Until
such time as the Shares are delivered to you, you will have no right to vote or
receive dividends or any other rights as a shareholder with respect to such
Shares, notwithstanding the exercise of this Option.
Unless otherwise determined by the Company or Committee, this Option may only be
exercised on a day on which the NASDAQ National Market (the “Exchange”) is open.
Accordingly, if the Expiration Date is a day on which the Exchange is closed,
the Expiration Date shall be the immediately preceding day on which the Exchange
is open.
Termination
Effect of a Termination of Service on Vesting and Exercisability


Other than as set forth below, upon a termination of your Service for any reason
prior to the Vesting Date, you will forfeit this Option without any
consideration due to you.
If the Company terminates your Service prior to the Vesting Date Without Cause
(as defined below), your Option shall be vested in the number of Shares as if
33.33% of the Shares subject to the Option vested on each annual anniversary of
the Grant Date. If your Service terminates by reason of your death, Retirement
or Disability (as defined below) after the first anniversary of the Grant Date
of the award, your Option shall be fully vested and exercisable. You (or, if
applicable, such other person who is entitled to exercise this Option) may
exercise such portion of the Option that has vested based on the completed
numbers of full years from the Vesting Date as set forth in the table below.
To the extent this Option is or becomes exercisable on the date of termination
of your Service, then, if you (or, if applicable, such other person who is
entitled to exercise this Option) do not exercise this Option on or prior to the
expiration of the Option Exercise Period (as set forth below), this Option will
terminate; provided that in no event may you exercise this Option after the
Expiration Date.





--------------------------------------------------------------------------------





Type of Termination
Option Exercise Period
Without Cause
One year period beginning on the date of termination
Resignation*
None, the Option expires immediately
Retirement
One year period beginning on the date of termination
Disability
One year period beginning on the date of termination
Death
One year period beginning on the date of termination
For Cause
None, the Option expires immediately

*except for a resignation that falls within the definition of “Without Cause.
Applicable Definitions


For purposes of this Award Agreement, the following terms shall have the
following meanings:
“Disability” means (i) a physical or mental condition entitling you to benefits
under the long-term disability policy of the Company covering you or (ii) in the
absence of any such policy, a physical or mental condition rendering you unable
to perform your duties for the Company or any of its Subsidiaries or Affiliates
for a period of six (6) consecutive months or longer; provided that if you are a
party to an Employment Agreement at the time of termination of your Service and
such Employment Agreement contains a different definition of “disability” (or
any derivation thereof), the definition in such Employment Agreement will
control for purposes of this Award Agreement.
“Retirement” means a termination of Service by you on or after either (a) the
later of (i) your 60th birthday and (ii) your completion of five years of
Service with the Company, its Subsidiaries or its Affiliates; or (b) the later
of (i) your 55th birthday and (ii) your completion of ten years of Service with
the Company, its Subsidiaries or its Affiliates.
“Without Cause” means (i) a termination of your Service by the Company or its
Subsidiaries or Affiliates other than for Cause (as defined in the Plan) and
other than due to your death, Disability or Retirement or (ii) (A) if you are a
party to an Employment Agreement, (B) such Employment Agreement is in effect
upon the date of your termination of Service and (C) such Employment Agreement
defines “Good Reason”, then “Without Cause” shall also include resignation of
your Service for “Good Reason” in accordance with such Employment Agreement.
Special Termination Provisions


In the event that there is a conflict between the terms of this Award Agreement
regarding the effect of a termination of your Service on this Option and the
terms of any Employment Agreement, the terms of this Award Agreement will
govern.
If you are terminated Without Cause or due to your resignation and, within the
twelve (12) month period subsequent to such termination of your Service, the
Company determines that your Service could have been terminated for Cause,
subject to anything to the contrary that may be contained in your Employment
Agreement at the time of termination of your Service, your Service will, at the
election of the Company, be deemed to have been terminated for Cause for
purposes of this Award Agreement and the Plan, effective as of the date the
events giving rise to Cause occurred and any consequences following from a
termination for Cause shall be retroactively applied (including your obligation
to repay gains that would not have been realized had your Service been
terminated for Cause).
Effect of a Change in Control
The treatment of the Options upon a Change in Control shall be governed by the
Plan. In the event that there is a conflict between the terms of this Award
Agreement regarding the effect of a Change in Control on this Option and the
terms of any Employment Agreement, the terms of this Award Agreement will
govern.





--------------------------------------------------------------------------------





Restrictive Covenants
Your Service will provide you with specialized training and unique knowledge and
access to confidential information and key business relationships, which, if
used in competition with the Company, its Subsidiaries and/or its Affiliates,
would cause harm to such entities. As such, in partial consideration of the
Option granted under this Award Agreement, you agree to comply with the
Company’s Restrictive Covenants Agreement, attached (and incorporated into this
Award Agreement) as Exhibit B. The restrictions and obligations contained in the
Restrictive Covenants Agreement are in addition to any restrictions imposed by,
or obligations you may have to, the Company, its Subsidiaries or Affiliates
under any Employment Agreement or otherwise.
Taxes
Regardless of any action the Company takes with respect to any or all income
tax, social security or insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related withholding (“Tax-Related Items”), you acknowledge
that the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or its Subsidiaries or
Affiliates (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Option grant,
including the grant, vesting or exercise of this Option, the subsequent sale of
Shares acquired pursuant to such exercise and the receipt of any dividends and
(ii) do not commit to structure the terms of the grant or any aspect of this
Option to reduce or eliminate your liability for Tax-Related Items.
Prior to exercise of this Option, you will pay or make adequate arrangements
satisfactory to the Committee to satisfy all Tax-Related Items. In this regard,
you authorize the withholding of all applicable Tax-Related Items legally
payable by you from your wages or other cash compensation paid to you by the
Company and/or its Subsidiaries or from proceeds of the sale of Shares.
Alternatively, or in addition, if permissible under local law, the Company may
in its sole and absolute discretion sell or arrange for the sale of Shares that
you acquire to meet the obligation for Tax-Related Items. Finally, you will pay
to the Company and/or its Subsidiaries any amount of Tax-Related Items that the
Company or its Subsidiaries may be required to withhold as a result of your
participation in the Plan or your purchase of Shares that cannot be satisfied by
the means previously described. The Company may refuse to honor the exercise and
refuse to deliver the Shares if you fail to comply with your obligations in
connection with the Tax-Related Items as described in this section.
No Guarantee of Continued Service.
You acknowledge and agree that the vesting of this Option on the Vesting Date
(or such earlier date as set forth in the section above titled “Termination”) is
earned only by performing continuing Service (not through the act of being hired
or being granted this Award). You further acknowledge and agree that this Award
Agreement, the transactions contemplated hereunder and the Vesting Date shall
not be construed as giving you the right to be retained in the employ of, or to
continue to provide Service to, the Company, its Subsidiaries or any Affiliate.
Further, the Company, its Subsidiaries or the applicable Affiliate may at any
time dismiss you, free from any liability, or any claim under the Plan, unless
otherwise expressly provided in any other agreement binding you, the Company,
its Subsidiaries or the applicable Affiliate. The receipt of this Award is not
intended to confer any rights on you except as set forth in this Award
Agreement.
Company’s Right of Offset
If you become entitled to a distribution of benefits under this Award, and if at
such time you have any outstanding debt, obligation, or other liability
representing an amount owing to the Company, its Subsidiaries or any of its
Affiliates, then the Company, its Subsidiaries or its Affiliates, upon a
determination by the Committee, and to the extent permitted by applicable law
and it would not cause a violation of Section 409A of the Code, may offset such
amount so owing against the amount of benefits otherwise distributable. Such
determination shall be made by the Committee.





--------------------------------------------------------------------------------





Acknowledgment of Nature of Award
In accepting this Option, you understand, acknowledge and agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, as provided in the Plan and this Award Agreement;
(b)    the Option award is exceptional, voluntary, occasional and discretionary
and does not create any contractual or other right to receive future Option
awards, or benefits in lieu of Options even if Options have been awarded in the
past;
(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;
(d)    your participation in the Plan is voluntary;
(e)    this Option is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or its
Subsidiaries or Affiliates;
(f)    this Option, any Shares acquired under the Plan, and the income and value
of same are not part of normal or expected compensation or salary for purposes
of calculating any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments;
(g)    the future value of the underlying Shares is unknown, indeterminable, and
cannot be predicted with certainty;
(h)    if the underlying Shares do not increase in value, this Option will have
no value;
(i)    if you receive Shares, the value of such Shares acquired upon exercise
may increase or decrease in value, even below the Exercise Price per Share;
(j)    unless otherwise agreed with the Company in writing, the Options, any
Shares acquired under the Plan, and the income and value of same, are not
granted as consideration for, or in connection with, any Service you may provide
as a director of a Subsidiary or Affiliate;    
(k)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from termination of your Service (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you provide Service or the terms of
your Employment Agreement, if any), and in consideration of the grant of the
Option to which you are otherwise not entitled, you irrevocably agree never to
institute any claim against the Company, any of its Subsidiaries or Affiliates,
waive your ability, if any, to bring any such claim, and release the Company,
and its Subsidiaries and Affiliates from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, you shall be deemed irrevocably to have agreed not
to pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claim; and
(l)    this Option is subject to the terms of the Plan (including, without
limitation, certain provisions regarding Adjustments, Repurchases and
Transfers).
Securities Laws
By accepting this Option, you acknowledge that U.S. federal, state or foreign
securities laws and/or the Company’s policies regarding trading in its
securities may limit or restrict your right to buy or sell Shares, including,
without limitation, sales of Shares acquired in connection with this Option. You
agree to comply with such securities law requirements and Company policies, as
such laws and policies are amended from time to time.





--------------------------------------------------------------------------------





Data Privacy
(a)Data Collection and Usage. The Company collects, processes and uses personal
data about you, including but not limited to, your name, home address and
telephone number, email address, date of birth, social insurance number,
employee identification number, hire date, termination date, gross earnings, tax
rate, account identification number for the independent stock plan service
provider account, any shares of stock or directorships held in the Company,
details of all Options or any other entitlement to shares or equivalent benefits
awarded, canceled, exercised, vested, unvested or outstanding in your favor,
which the Company receives from you or your employer (“Data”) for the purposes
of implementing, administering and managing the Plan. The legal basis, where
required, for the processing of Data is the legitimate interests of the Company
in administering the Plan, where our interests are not overridden by your data
protection rights.
(b)Stock Plan Administration Service Providers. The Company may transfer Data to
one or more independent stock plan service providers, which may assist the
Company with the implementation, administration and management of the Plan. Such
service provider(s) may open an account for you or ask you to receive and trade
shares of common stock. You may be asked to acknowledge, or agree to, separate
terms and data processing practices with the service provider(s) with such
agreement being a condition of participation in the Plan. Please review these
terms and data processing practices carefully. If you do not agree to the
independent stock plan service provider’s terms and/or data processing
practices, you will not be able to participate in the Plan.
(c)International Data Transfers. Please note that Data processed in connection
with the Plan will be transferred from your country to the United States, where
the Company and its service providers are based. Your country or jurisdiction
may have different data privacy laws and protections than the United States. The
Company will ensure that appropriate measures are in place for compliance with
applicable data protection laws in relation to transfer of Data to the United
States.
(d)Data Retention. The Company will use your personal data only as long as
necessary to implement, administer and manage your participation in the Plan and
as required to comply with legal or regulatory obligations, including under tax
and securities laws. When the Company no longer needs your personal data for any
of the above purposes, the Company will remove it from its systems.
(e)Data Subject Rights. You understand that you may have a number of rights
under data privacy laws in your jurisdiction. Depending on where you are based,
such rights may include the right to (i) request access or copies of personal
data processed by the Company, (ii) rectification of incorrect data, (iii)
deletion of personal data, (iv) restrictions on processing of personal data, (v)
portability of personal data, (vi) lodge complaints with competent data
protection authorities in your jurisdiction, and/or (vii) receive a list with
the names and addresses of any potential recipients of your personal data. To
receive clarification regarding these rights or to exercise these rights, you
can contact the Company’s Data Privacy Team at gdpr@kraftheinz.com.
Limits on Transferability; Beneficiaries
This Option shall not be pledged, hypothecated or otherwise encumbered or
subject to any lien, obligation or liability to any party, or Transferred,
otherwise than by your will or the laws of descent and distribution or to a
Beneficiary upon your death, and this Option shall be exercised during your
lifetime only by you or your guardian or legal representative, except that this
Option may be Transferred to one or more Beneficiaries or other Transferees
during your lifetime with the consent of the Committee, and may be exercised by
such Transferees in accordance with the terms of this Award Agreement. A
Beneficiary, Transferee, or other person claiming any rights under this Award
Agreement shall be subject to all terms and conditions of the Plan and this
Award Agreement, except as otherwise determined by the Committee, and to any
additional terms and conditions deemed necessary or appropriate by the
Committee.
No Transfer to any executor or administrator of your estate or to any
Beneficiary by will or the laws of descent and distribution of any rights in
respect of this Option shall be effective to bind the Company unless the
Committee shall have been furnished with (i) written notice thereof and with a
copy of the will and/or such evidence as the Committee may deem necessary to
establish the validity of the Transfer and (ii) the written agreement of the
Transferee to comply with all the terms and conditions applicable to this Option
and any Shares purchased upon exercise of this Option that are or would have
been applicable to you.





--------------------------------------------------------------------------------





Repayment/Forfeiture
As an additional condition of receiving the Options and without prejudice to the
terms of the Company's Restrictive Covenants Agreement (attached as Exhibit B),
you agree that the Options and any proceeds or other benefits you may receive
hereunder shall be subject to forfeiture and/or repayment to the Company to the
extent required (i) under the terms of any policy adopted by the Company as may
be amended from time to time (and such requirements shall be deemed incorporated
into this Award Agreement without your consent) or (ii) to comply with any
requirements imposed under applicable laws and/or the rules and regulations of
the securities exchange or inter-dealer quotation system on which the Shares are
listed or quoted, including, without limitation, pursuant to Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010. Further, if
you receive any amount in excess of what you should have received under the
terms of the Options for any reason (including without limitation by reason of a
financial restatement, mistake in calculations or administrative error), all as
determined by the Committee, then you shall be required to promptly repay any
such excess amount to the Company. Nothing in or about this Award Agreement
prohibits you from: (i) filing and, as provided for under Section 21F of the
Act, maintaining the confidentiality of a claim with the Commission, (ii)
providing the Commission with information that would otherwise violate the
non-disclosure restrictions in this Award Agreement, to the extent permitted by
Section 21F of the Act; (iii) cooperating, participating or assisting in a
Commission investigation or proceeding without notifying the Company; or (iv)
receiving a monetary award as set forth in Section 21F of the Act. Furthermore,
you are advised that you shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of any Confidential
Information (as defined in Exhibit B) that constitutes a trade secret to which
the Defend Trade Secrets Act (18 U.S.C. Section 1833(b)) applies that is made
(i) in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney, in each case, solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) in a
complaint or other document filed in a lawsuit or proceeding, if such filings
are made under seal.
Section 409A
It is intended that the Option awarded pursuant to this Award Agreement be
exempt from Section 409A of the Code (“Section 409A”) because it is believed
that (i) the Exercise Price per Share may never be less than the Fair Market
Value of a Share on the Grant Date and the number of Shares subject to the
Option is fixed on the original Grant Date, (ii) the Transfer or exercise of the
Option is subject to taxation under Section 83 of the Code and Treasury
Regulation 1.83-7, and (iii) the Option does not include any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise of the Option. The provisions of this Award Agreement shall be
interpreted in a manner consistent with this intention. In the event that the
Company believes, at any time, that any benefit or right under this Award
Agreement is subject to Section 409A, then the Committee may (acting alone and
without any required consent by you) amend this Award Agreement in such manner
as the Committee deems necessary or appropriate to be exempt from or otherwise
comply with the requirements of Section 409A (including without limitation,
amending the Award Agreement to increase the Exercise Price per Share to such
amount as may be required in order for the Option to be exempt from Section
409A).
Notwithstanding the foregoing, the Company, its Subsidiaries and Affiliates do
not make any representation to you that the Option awarded pursuant to this
Award Agreement shall be exempt from or satisfy the requirements of Section
409A, and the Company, its Subsidiaries and Affiliates shall have no liability
or other obligation to indemnify or hold harmless you or any Beneficiary,
Transferee or other party for any tax, additional tax, interest or penalties
that you or any Beneficiary, Transferee or other party may incur in the event
that any provision of this Award Agreement, or any amendment or modification
thereof or any other action taken with respect thereto, is deemed to violate any
of the requirements of Section 409A.
Entire Agreement; Modification
The Plan, this Award Agreement and, to the extent applicable, your Employment
Agreement or any separation agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings, representations and agreements (whether oral or
written) of the Company, its Subsidiaries and/or Affiliates and you with respect
to the subject matter hereof. This Award Agreement may not be modified in a





--------------------------------------------------------------------------------





manner that adversely affects your rights heretofore granted under the Plan,
except with your consent or to comply with applicable law or to the extent
permitted under other provisions of the Plan.
Governing Law; Jurisdiction; Waiver of Jury Trial
This Award Agreement (together with all exhibits and appendices attached
thereto) is governed by the laws of the State of Delaware, without regard to its
principles of conflict of laws, and any disputes shall be settled in accordance
with the Plan.
To the extent not prohibited by applicable law, each of the parties hereto
waives any right it may have to trial by jury in respect of any litigation based
on, arising out of, under or in connection with this Award Agreement (together
with all exhibits and appendices attached thereto) or the Plan.
Electronic Signatures and Delivery and Acceptance
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan, including this Award Agreement,
by electronic means or request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company. The Award Agreement if delivered by electronic means with
electronic signatures shall be treated in all manner and respects as an original
executed document and shall be considered to have the same binding legal effect
as if it were the original signed versions thereof delivered in person.
Agreement Severable
This Award Agreement shall be enforceable to the fullest extent allowed by law.
In the event that any provision of this Award Agreement is determined to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, then that provision shall be reduced, modified or
otherwise conformed to the relevant law, judgment or determination to the degree
necessary to render it valid and enforceable without affecting the validity,
legality or enforceability of any other provision of this Award Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction. Any provision of this Award Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Award Agreement, and the remaining
provisions contained in this Award Agreement shall be construed to preserve to
the maximum permissible extent the intent and purposes of this Award Agreement.
Interpretation


The Committee shall have the right to resolve all questions that may arise in
connection with the Award or this Award Agreement, including whether you are
actively employed. Any interpretation, determination or other action made or
taken by the Committee regarding the Plan or this Award Agreement shall be
final, binding and conclusive. This Award Agreement shall be binding upon and
inure to the benefit of any successor or successors of the Company and any
person or persons who shall acquire any rights hereunder in accordance with this
Award Agreement or the Plan.


Language
If you have received this Award Agreement or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
Acknowledgments
By signing this Award Agreement, you acknowledge receipt of a copy of the Plan
and represent that you are familiar with the terms and conditions of the Plan,
and hereby accept this Option subject to all provisions in this Award





--------------------------------------------------------------------------------





Agreement and in the Plan. You hereby agree to accept as final, conclusive and
binding all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Award Agreement.
Appendix I
Notwithstanding any provision in this Award Agreement, if you work or reside
outside the U.S., this Option grant shall be subject to the general non-U.S.
terms and conditions and the special terms and conditions for your country set
forth in Appendix I. Moreover, if you relocate from the U.S. to one of the
countries included in Appendix I or you move between countries included in
Appendix I, the general non-U.S. terms and conditions and the special terms and
conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix I constitutes part
of this Award Agreement.





--------------------------------------------------------------------------------





EXHIBIT B
RESTRICTIVE COVENANTS AGREEMENT
I understand that I am or will be an employee to or other service-provider of
The Kraft Heinz Company and/or its Subsidiaries and/or its Affiliates
(collectively the “Company”), and will learn and have access to the Company’s
confidential, trade secret and proprietary information and key business
relationships. I understand that the products and services that the Company
develops, provides and markets are unique. Further, I know that my promises in
this Restrictive Covenants Agreement (the “Agreement”) are an important way for
the Company to protect its proprietary interests and that The Kraft Heinz
Company would not have granted me a stock option or other equity grant unless I
made such promises.
In addition to other good and valuable consideration, I am expressly being given
a stock option or other equity grant in exchange for my agreeing to the terms of
this Agreement. In consideration of the foregoing, I (the “Executive”) agree as
follows:
1.
NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. During the course of Executive’s
Service, Executive will have access to Confidential Information. For purposes of
this Agreement, “Confidential Information” means all data, information, ideas,
concepts, discoveries, trade secrets, inventions (whether or not patentable or
reduced to practice), innovations, improvements, know-how, developments,
techniques, methods, processes, treatments, drawings, sketches, specifications,
designs, plans, patterns, models, plans and strategies, and all other
confidential or proprietary information or trade secrets in any form or medium
(whether merely remembered or embodied in a tangible or intangible form or
medium) whether now or hereafter existing, relating to or arising from the past,
current or potential business, activities and/or operations of the Company,
including, without limitation, any such information relating to or concerning
finances, sales, marketing, advertising, transition, promotions, pricing,
personnel, customers, suppliers, vendors, raw partners and/or competitors of the
Company. Executive agrees that Executive shall not, directly or indirectly, use,
make available, sell, disclose or otherwise communicate to any person, other
than in the course of Executive’s assigned duties and for the benefit of the
Company, either during the period of Executive’s Service or at any time
thereafter, any Confidential Information or other confidential or proprietary
information received from third parties subject to a duty on the Company’s part
to maintain the confidentiality of such information, and to use such information
only for certain limited purposes, in each case, which shall have been obtained
by Executive during Executive’s Service. The foregoing shall not apply to
information that (i) was known to the public prior to its disclosure to
Executive; (ii) becomes generally known to the public subsequent to disclosure
to Executive through no wrongful act of Executive or any representative of
Executive; or (iii) Executive is required to disclose by applicable law,
regulation or legal process (provided that, to the extent permitted by law,
Executive provides the Company with prior notice of the contemplated disclosure
and cooperates with the Company at its expense in seeking a protective order or
other appropriate protection of such information).

Pursuant to the U.S. Defend Trade Secrets Act of 2016, Executive shall not be
held criminally, or civilly, liable under any Federal or State Trade secret law
for the disclosure of a trade secret that is made in confidence either directly
or indirectly to a Federal, State, or local government official, or an attorney,
for the sole purpose of reporting, or investigating, a violation of law.
Moreover, Executive may disclose trade secrets in a complaint, or other
document, filed in a lawsuit, or other proceeding, if such filing is made under
seal. Finally, if Executive files a lawsuit alleging retaliation by the Company
for reporting a suspected violation of the law, Executive may disclose the trade
secret to Executive’s attorney and use the trade secret in the court proceeding,
if Executive files any document containing the trade secret under seal and does
not disclose the trade secret, except pursuant to court order.
No Company policies or practices, including this Non-Disclosure of Confidential
Information provision, is intended to or shall limit, prevent, impede or
interfere in any way with Executive’s right, without prior notice to the
Company, to provide information to the government, participate in
investigations, testify in proceedings regarding the Company’s past or future
conduct, or engage in any activities protected under whistle blower statutes.





--------------------------------------------------------------------------------





2.
NON-COMPETITION. Executive acknowledges that (i) Executive performs services of
a unique nature for the Company that are irreplaceable, and that Executive’s
performance of such services to a competing business will result in irreparable
harm to the Company, (ii) Executive has had and will continue to have access to
Confidential Information which, if disclosed, would unfairly and inappropriately
assist in competition against the Company, (iii) in the course of Executive’s
employment by or service to a competitor, Executive would inevitably use or
disclose such Confidential Information, (iv) the Company has substantial
relationships with its customers and Executive has had and will continue to have
access to these customers, (v) Executive has received and will receive
specialized training from the Company, and (vi) Executive has generated and will
continue to generate goodwill for the Company in the course of Executive’s
Service. Accordingly, during Executive’s Service and for twelve (12) months
following a termination of Executive’s Service for any reason (the “Restricted
Period”), Executive will not engage in any business activities, directly or
indirectly (whether as an employee, consultant, officer, director, partner,
joint venturer, manager, member, principal, agent, or independent contractor,
individually, in concert with others, or in any other manner) within the same
line or lines of business for which the Executive performed services for the
Company and in a capacity that is similar to the capacity in which the Executive
was employed by the Company with any person or entity that competes with the
Company in the consumer packaged food and beverage industry (“Competitive
Business”) anywhere within the same geographic territory(ies) for which the
Executive performed services for the Company (the “Restricted Territory”).
Notwithstanding the foregoing, nothing herein shall prohibit Executive from
being a passive owner of not more than three percent (3%) of the equity
securities of a publicly traded corporation engaged in a business that is in
competition with the Company, so long as Executive has no active participation
in the business of such corporation.

3.
NON-SOLICITATION. During the Restricted Period, Executive agrees that Executive
shall not, except in the furtherance of Executive’s duties to the Company,
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity, solicit, aid, induce, assist in the solicitation
of, or accept any business (other than on behalf of the Company) from, any
customer or potential customer of the Company to purchase goods or services then
sold by the Company from another person, firm, corporation or other entity or,
directly or indirectly, in any way request, suggest or advise any such customer
to withdraw or cancel any of their business or refuse to continue to do business
with the Company. This restriction shall apply to customers or potential
customers who, during the two (2) years immediately preceding the Executive’s
termination, had been assigned to the Executive by the Company, or with which
the Executive had contact on behalf of the Company while an Executive of the
Company, or about which the Executive had access to confidential information by
virtue of Executive’s employment with the Company.

4.
NON-INTERFERENCE. During the Restricted Period, Executive agrees that Executive
shall not, except in the furtherance of Executive’s duties to the Company,
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity, (A) solicit, aid or induce any employee,
representative or agent of the Company to leave such employment or retention or
to accept employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or hire or retain any
such employee, representative or agent, or take any action to materially assist
or aid any other person, firm, corporation or other entity in identifying,
hiring or soliciting any such employee, representative or agent, or (B)
interfere, or aid or induce any other person or entity in interfering, with the
relationship between the Company and its vendors, suppliers or customers. As
used herein, the term “solicit, aid or induce” includes, but is not limited to,
(i) initiating communications with a Company employee relating to possible
employment, (ii) offering bonuses or other compensation to encourage a Company
employee to terminate his or her employment with the Company and accept
employment with any entity, (iii) recommending a Company employee to any entity,
and (iv) aiding an entity in recruitment of a Company employee. An employee,
representative or agent shall be deemed covered by this Section 4 while so
employed or retained and for a period of six (6) months thereafter.

5.
NON-DISPARAGEMENT. Executive agrees not to make negative comments or otherwise
disparage the Company or its officers, directors, employees, shareholders,
agents or products or services. The foregoing shall not be violated by truthful
statements made in (a) response to legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings) or (b) the
good faith performance of Executive’s duties to the Company.






--------------------------------------------------------------------------------





6.
INVENTIONS.

a.
Executive acknowledges and agrees that all ideas, methods, inventions,
discoveries, improvements, work products, developments, software, know-how,
processes, techniques, methods, works of authorship and other work product
(“Inventions”), whether patentable or unpatentable, (A) that are reduced to
practice, created, invented, designed, developed, contributed to, or improved
with the use of any Company resources and/or within the scope of Executive’s
work with the Company or that relate to the business, operations or actual or
demonstrably anticipated research or development of the Company, and that are
made or conceived by Executive, solely or jointly with others, during
Executive’s Service, or (B) suggested by any work that Executive performs in
connection with the Company, either while performing Executive’s duties with the
Company or on Executive’s own time, but only insofar as the Inventions are
related to Executive’s work as an employee or other service provider to the
Company, shall belong exclusively to the Company (or its designee), whether or
not patent or other applications for intellectual property protection are filed
thereon. Executive will keep full and complete written records (the “Records”),
in the manner prescribed by the Company, of all Inventions, and will promptly
disclose all Inventions completely and in writing to the Company. The Records
shall be the sole and exclusive property of the Company, and Executive will
surrender them upon the termination of Service, or upon the Company’s request.
Executive irrevocably conveys, transfers and assigns to the Company the
Inventions and all patents or other intellectual property rights that may issue
thereon in any and all countries, whether during or subsequent to Executive’s
Service, together with the right to file, in Executive’s name or in the name of
the Company (or its designee), applications for patents and equivalent rights
(the “Applications”). Executive will, at any time during and subsequent to
Executive’s Service, make such applications, sign such papers, take all rightful
oaths, and perform all other acts as may be requested from time to time by the
Company to perfect, record, enforce, protect, patent or register the Company’s
rights in the Inventions, all without additional compensation to Executive from
the Company. Executive will also execute assignments to the Company (or its
designee) of the Applications, and give the Company and its attorneys all
reasonable assistance (including the giving of testimony) to obtain the
Inventions for the Company’s benefit, all without additional compensation to
Executive from the Company, but entirely at the Company’s expense.

b.
In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
and Executive agrees that the Company will be the sole owner of the Inventions,
and all underlying rights therein, in all media now known or hereinafter
devised, throughout the universe and in perpetuity without any further
obligations to Executive. If the Inventions, or any portion thereof, are deemed
not to be Work for Hire, or the rights in such Inventions do not otherwise
automatically vest in the Company, Executive hereby irrevocably conveys,
transfers and assigns to the Company, all rights, in all media now known or
hereinafter devised, throughout the universe and in perpetuity, in and to the
Inventions, including, without limitation, all of Executive’s right, title and
interest in the copyrights (and all renewals, revivals and extensions thereof)
to the Inventions, including, without limitation, all rights of any kind or any
nature now or hereafter recognized, including, without limitation, the
unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom. In addition, Executive hereby waives any so-called “moral
rights” with respect to the Inventions. To the extent that Executive has any
rights in the results and proceeds of Executive’s service to the Company that
cannot be assigned in the manner described herein, Executive agrees to
unconditionally waive the enforcement of such rights. Executive hereby waives
any and all currently existing and future monetary rights in and to the
Inventions and all patents and other registrations for intellectual property
that may issue thereon, including, without limitation, any rights that would
otherwise accrue to Executive’s benefit by virtue of Executive being an employee
of or other service provider to the Company.






--------------------------------------------------------------------------------





7.
RETURN OF COMPANY PROPERTY. On the date of Executive’s termination of Service
with the Company for any reason (or at any time prior thereto at the Company’s
request), Executive shall return all property belonging to the Company
(including, but not limited to, any Company-provided laptops, computers, cell
phones, wireless electronic mail devices or other equipment, or documents and
property belonging to the Company).

8.
REASONABLENESS OF COVENANTS. In signing this Agreement, including by electronic
means, Executive gives the Company assurance that Executive has carefully read
and considered all of the terms and conditions of this Agreement, including the
restraints imposed by it. Executive agrees that these restraints are necessary
for the reasonable and proper protection of the Company and its Confidential
Information and that each and every one of the restraints is reasonable in
respect to subject matter, length of time and geographic area, and that these
restraints, individually or in the aggregate, will not prevent Executive from
obtaining other suitable employment during the period in which Executive is
bound by the restraints. Executive acknowledges that each of these covenants has
a unique, very substantial and immeasurable value to the Company and that
Executive has sufficient assets and skills to provide a livelihood while such
covenants remain in force. Executive further covenants that Executive will not
challenge the reasonableness or enforceability of any of the covenants set forth
in this Agreement, and that Executive will reimburse the Company for all costs
(including reasonable attorneys’ fees) incurred in connection with any action to
enforce any of the provisions of this Agreement if either the Company prevails
on any material issue involved in such dispute or if Executive challenges the
reasonableness or enforceability of any of the provisions of this Agreement. It
is also agreed that the “Company” as used in this Agreement refers to each of
the Company’s Subsidiaries and Affiliates and that each of the Company’s
Subsidiaries and Affiliates will have the right to enforce all of Executive’s
obligations to that Subsidiary or Affiliate under this Agreement, as applicable,
subject to any limitation or restriction on such rights of the Subsidiary or
Affiliate under applicable law.

9.
REFORMATION. If it is determined by a court of competent jurisdiction in any
state or country that any restriction in this Agreement is excessive in duration
or scope or is unreasonable or unenforceable under applicable law, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state or country.

10.
REMEDIES. Executive acknowledges and agrees that the Company’s remedies at law
for a breach or threatened breach of any of the provisions of Agreement would be
inadequate and, in recognition of this fact, Executive agrees that, in the event
of such a breach or threatened breach, in addition to any remedies at law, the
Company, without posting any bond or other security, shall be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available, without the necessity of showing actual monetary damages,
in addition to any other equitable relief (including without limitation an
accounting and/or disgorgement) and/or any other damages as a matter of law.

11.
REPURCHASE. Executive acknowledges and agrees that a breach of this Agreement
would constitute a “Covenant Breach” as such term is used in the Plan and
therefore, in the event of a Covenant Breach, Executive’s Option and the Award
Stock issued therefor (as such terms are defined in the Plan) shall be subject
to repurchase by The Kraft Heinz Company in accordance with the terms of the
Plan.

12.
TOLLING. In the event of any violation of the provisions of this Agreement,
Executive acknowledges and agrees that the post-termination restrictions
contained in this Agreement shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

13.
SURVIVAL OF PROVISIONS. The obligations contained in this Agreement hereof shall
survive the termination or expiration of the Executive’s Service with the
Company and shall be fully enforceable thereafter.

14.
VENUE, PERSONAL JURISDICTION, AND COVENANT NOT TO SUE. Executive expressly
agrees to submit to the exclusive jurisdiction and exclusive venue of courts
located in the State of Delaware in connection with any litigation which may be
brought with respect to a dispute between the Company and Executive in relation
to this Restrictive Covenants Agreement, regardless of where Executive resides
or where Executive performs






--------------------------------------------------------------------------------





services for the Company. Executive hereby irrevocably waives Executive’s
rights, if any, to have any disputes between the Company and Executive related
to this Restrictive Covenants Agreement decided in any jurisdiction or venue
other than a court in the State of Delaware. Executive hereby waives, to the
fullest extent permitted by applicable law, any objection which Executive now or
hereafter may have to personal jurisdiction or to the laying of venue of any
such suit, action or proceeding, and Executive agrees not to plead or claim the
same. Executive further irrevocably covenants not to sue the Company related to
this Restrictive Covenants Agreement in any jurisdiction or venue other than a
court in the State of Delaware. All matters relating to the interpretation,
construction, application, validity, and enforcement of this Agreement, and any
disputes or controversies arising hereunder, will be governed by the laws of the
State of Delaware without giving effect to any choice or conflict of law
provision or rule, whether of the State of Delaware or any other jurisdiction,
that would cause the application of laws of any jurisdiction other than the
State of Delaware.





--------------------------------------------------------------------------------





APPENDIX I
ADDITIONAL TERMS AND CONDITIONS OF
THE KRAFT HEINZ COMPANY
2016 OMNIBUS INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT FOR NON-U.S. PARTICIPANTS
TERMS AND CONDITIONS
This Appendix I includes additional terms and conditions that govern this Option
granted to you under the Plan if you work or reside outside the U.S. and/or in
one of the countries listed below. These terms and conditions are in addition
to, or if so indicated, in place of the terms and conditions set forth in the
Award Agreement. Certain capitalized terms used but not defined in this Appendix
I have the meanings set forth in the Plan and/or the Award Agreement.
If you are a citizen or resident of a country other than the one in which you
are currently working, transfer employment and/or residency to another country
after this Option is granted to you, or are considered a resident of another
country for local law purposes, the terms and conditions contained herein may
not be applicable to you, and the Company shall, in its discretion, determine to
what extent the terms and conditions contained herein shall apply to you.
NOTIFICATIONS
This Appendix I also includes information regarding exchange controls and
certain other issues of which you should be aware with respect to participation
in the Plan. The information is based on the securities, exchange control, and
other laws in effect in the respective countries as of February 2019. Such laws
are often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the information in this Appendix I as the only
source of information relating to the consequences of your participation in the
Plan because the information may be out of date at the time you vest in or
exercise this Option or sell Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of a particular result. Accordingly, you should seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, transfer employment and/or residency after this
Option is granted or are considered a resident of another country for local law
purposes, the notifications contained herein may not be applicable to you in the
same manner.





--------------------------------------------------------------------------------





GENERAL NON-U.S. TERMS AND CONDITIONS
TERMS AND CONDITIONS
The following terms and conditions apply to you if you are located outside of
the U.S.
Entire Agreement.
The following provisions supplement the entire Award Agreement, generally:
If you are located outside the U.S., in no event will any aspect of this Option
be determined in accordance with your Employment Agreement (or other Service
contract). The terms and conditions of this Option will be solely determined in
accordance with the provisions of the Plan and the Award Agreement, including
this Appendix I, which supersede and replace any prior agreement, either written
or verbal (including your Employment Agreement, if applicable) in relation to
this Option.
Termination.
The following provisions supplement the Termination section of the Award
Agreement:
For purposes of the Option, your employment or Service relationship will be
considered terminated as of the date you are no longer actively providing
Services to the Company or one of its Subsidiaries or Affiliates (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you provide Service or
the terms of your Employment Agreement, if any), and unless otherwise expressly
provided in this Award Agreement or determined by the Company, (i) your right to
vest in the Option under the Plan, if any, will terminate as of such date and
will not be extended by any notice period (e.g., your period of Service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where you
provide Service or the terms of your Employment Agreement, if any); and (ii) the
period (if any) during which you may exercise the Option after such termination
of your employment or Service relationship will commence as of such date and
will not be extended by any notice period mandated under employment laws in the
jurisdiction where you provide Service or the terms of your Employment
Agreement, if any; the Committee shall have the exclusive discretion to
determine when you are no longer actively providing Service for purposes of this
Option (including whether you may still be considered to be providing Service
while on a leave of absence).
Notwithstanding the provisions governing the treatment of this Option upon
termination due to Retirement set forth in the Termination section of the Award
Agreement, if the Company receives an opinion of counsel that there has been a
legal judgment and/or legal development in a particular jurisdiction that would
likely result in the treatment in case of a termination due to Retirement as set
forth in the Award Agreement being deemed unlawful and/or discriminatory, then
the Company will not apply the provisions for termination due to Retirement at
the time you cease to provide Services and this Option will be treated as it
would under the rules that apply if your Service ends for resignation.
Termination for Cause.
The implications upon a termination for Cause as set forth in the Award
Agreement and Plan shall only be enforced, to the extent deemed permissible
under applicable local law, as determined in the sole discretion of the
Committee.
Taxes.
The following provisions supplement the Taxes section of the Award Agreement:
You acknowledge that your liability for Tax-Related Items, if any, may exceed
the amount withheld by the Company, its Subsidiaries and/or its Affiliates (as
applicable).
If you have become subject to tax in more than one jurisdiction, you acknowledge
that the Company, its Subsidiaries and Affiliates may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering





--------------------------------------------------------------------------------





applicable minimum statutory withholding amounts or other applicable withholding
rates, including maximum applicable rates in your jurisdiction(s), in which case
you may receive a refund of any over-withheld amount in cash and will have no
entitlement to the Share equivalent. If the obligation for Tax-Related Items is
satisfied by withholding in Shares, for tax purposes, you are deemed to have
been issued the full number of Shares subject to the exercised Option,
notwithstanding that a number of Shares are held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of your participation
in the Plan.
Limits on Transferability; Beneficiaries.
The following provision supplements the Limits on Transferability; Beneficiaries
section of the Award Agreement:
If you are located outside the U.S., this Option may not be Transferred to a
designated Beneficiary and may only be Transferred upon your death to your legal
heirs in accordance with applicable laws of descent and distribution. In no case
may this Option be Transferred to another individual during your lifetime.
Acknowledgment of Nature of Award.
The following provisions supplement the Acknowledgment of Nature of Award
section of the Award Agreement:
You acknowledge the following with respect to this Option:
(a)    This Option and any Shares acquired under the Plan, and the income and
value of same, are not intended to replace any pension rights or compensation.
(b)    In no event should this Option, any Shares acquired under the Plan, and
the income and value of same, be considered as compensation for, or relating in
any way to, past services for the Company, its Subsidiaries or any Affiliate.
(c)    The Option, any Shares acquired under the Plan and the income and value
of same are not part of normal or expected compensation or salary for any
purpose.
(d)    Neither the Company, its Subsidiaries nor any Affiliate shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States Dollar that may affect the value of this Option or of any amounts
due to you pursuant to exercise of this Option or the subsequent sale of any
Shares acquired upon exercise.
No Advice Regarding Award.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.
Not a Public Offering in Non-U.S. Jurisdictions.
If you are resident or employed outside of the United States, neither the grant
of the Options under the Plan nor the issuance of the underlying Shares upon
exercise of the Options is intended to be a public offering of securities in
your country of residence (and country of employment, if different). The Company
has not submitted any registration statement, prospectus or other filings to the
local securities authorities in jurisdictions outside of the United States
unless otherwise required under local law.
Language Consent.
If you are resident or employed outside of the United States, you acknowledge
and agree that it is your express intent that this Award Agreement, the Plan and
all other documents, notices and legal proceedings entered into, given or
instituted pursuant to the Options, be drawn up in English.
Insider Trading and Market Abuse Laws.
You may be subject to insider trading restrictions and/or market abuse laws
based on the exchange on which the Shares are listed and in applicable
jurisdictions including the United States and your country or your broker's
country, if





--------------------------------------------------------------------------------





different, which may affect your ability to accept, acquire, sell or otherwise
dispose of Shares, rights to Shares or rights linked to the value of Shares
under the Plan during such times as you are considered to have "inside
information" regarding the Company (as defined by the laws in the applicable
jurisdictions). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders you placed before you possessed inside
information. Furthermore, you could be prohibited from (a) disclosing the inside
information to any third party and (b) "tipping" third parties or causing them
otherwise to buy or sell securities (third parties include fellow employees).
Any restrictions under these laws or regulations are separate from and in
addition to any restrictions that may be imposed under any applicable Company
insider trading policy. You acknowledge that it is your responsibility to comply
with any applicable restrictions, and you should speak to your personal advisor
on this matter.
Foreign Asset/Account, Exchange Control and Tax Reporting.
You may be subject to foreign asset/account, exchange control and/or tax
reporting requirements as a result of the acquisition, holding and/or transfer
of Shares or cash (including dividends and the proceeds arising from the sale of
Shares) derived from your participation in the Plan, to and/or from a
brokerage/bank account or legal entity located outside your country. The
applicable laws of your country may require that you report such accounts,
assets, the balances therein, the value thereof and/or the transactions related
thereto to the applicable authorities in such country. You acknowledge that you
are responsible for ensuring compliance with any applicable foreign
asset/account, exchange control and tax reporting requirements and should
consult your personal legal advisor on this matter.
Imposition of Other Requirements.
The Company reserves the right to impose other requirements on your
participation in the Plan, on this Option and on any Shares purchased upon
exercise of this Option, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
Waiver.
You acknowledge that a waiver by the Company or breach of any provision of the
Award Agreement shall not operate or be construed as a waiver of any other
provision of the Award Agreement, or of any subsequent breach of the Award
Agreement.





--------------------------------------------------------------------------------





COUNTRY-SPECIFIC TERMS AND CONDITIONS/NOTIFICATIONS
AUSTRALIA
NOTIFICATIONS
Securities Law Information.
If you acquire Shares under the Plan and offer such Shares of for sale to a
person or entity resident in Australia, the offer may be subject to disclosure
requirements under Australian law. You should obtain legal advice regarding your
disclosure obligations prior to making any such offer.


Deferred Taxation.
Subdivision 83A-C of the Income Tax Assessment Act, 1997, applies to Options
granted under the Plan, such that the Options are intended to be subject to
deferred taxation.


BELGIUM


NOTIFICATIONS


Foreign Assets/Account Reporting Information.
If you are a resident of Belgium, you will be required to report any security
(e.g., Shares acquired under the Plan) or bank account (including brokerage
accounts) established outside of Belgium on your annual tax return. In a
separate report, you will be required to provide the National Bank of Belgium
with details regarding such foreign accounts (including the account number, bank
name and country in which any such account was opened).
BRAZIL


TERMS AND CONDITIONS
Compliance with Law.
By accepting this Option you acknowledge that you agree to comply with
applicable Brazilian laws and pay any and all applicable taxes legally due by
you associated with the exercise of this Option, the receipt of any dividends,
and the sale of Shares acquired under the Plan. You further agree that, for all
legal purposes, (a) the benefits provided to you under the Plan are the result
of commercial transactions unrelated to your employment or Service relationship;
(b) the Plan is not a part of the terms and conditions of your employment or
Service relationship; and (c) the income from the Award, if any, is not part of
your remuneration from employment or Service.
NOTIFICATIONS
Exchange Control Information.
If you are resident or domiciled in Brazil, you will be required to submit
annually a declaration of assets and rights held outside of Brazil to the
Central Bank of Brazil if the aggregate value of such assets and rights is equal
to or greater than US$100,000. Assets and rights that must be reported include
Shares.
CANADA
TERMS AND CONDITIONS
Exercisability.
The following provision supplements the Exercisability section of the Award
Agreement:
Notwithstanding any provision in the Plan or the Award Agreement to the
contrary, you are prohibited from surrendering Shares that you already own or
attesting to the ownership of Shares to pay the Exercise Price per Share or any
Tax-Related Items in connection with this Option.





--------------------------------------------------------------------------------





Plan Document Acknowledgment.
In accepting the grant of Options, you acknowledge that you have received a copy
of the Plan, have reviewed the Plan and the Award Agreement in their entirety
and fully understand and accept all provisions of the Plan and the Award
Agreement.
Termination.
The following provision replaces the first paragraph of the Termination section
of the General Non-U.S. Terms and Conditions section of this Appendix I:
In the event of your termination of Service (whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where you provide
Service or the terms of your Employment Agreement, if any), unless provided
otherwise by the Company: (i) your right to vest in this Option (if any) will
terminate effective, and (ii) the period (if any) during which you may exercise
the vested Option will commence, as of the earlier of (1) the date the you
receive notice of termination, or (2) the date you are no longer actively
providing Service, regardless of any notice period or period of pay in lieu of
such notice required under applicable Canadian employment laws (including, but
not limited to statutory law, regulatory law and/or common law).
The Committee shall have the exclusive discretion to determine when you are no
longer actively providing Service for purposes of this Option (including whether
you may still be considered to be providing Service while on a leave of
absence).
The following terms and conditions apply if you are a resident of Quebec:
Language Consent.
The parties acknowledge that it is their express wish that the Award Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
Consentement relatif à la langue.
Les parties reconnaissent avoir expressément exigé la rédaction en anglais de la
Convention d’Attribution, ainsi que de tous documents, avis et procédures
judiciaires, exécutés, donnés ou intentés en vertu de, ou liés directement ou
indirectement à, la présente convention.
NOTIFICATIONS
Securities Law Information.
You are permitted to sell Shares acquired under the Plan through the designated
broker appointed under the Plan, if any, provided the sale of the Shares takes
place outside of Canada through the facilities of a stock exchange on which the
Shares are listed (i.e., Nasdaq).


Foreign Assets/Account Reporting Information.
Canadian residents are required to report any specified foreign property
(including Shares and Options) on form T1135 (Foreign Income Verification
Statement) if the total cost of such specified foreign property exceeds
C$100,000 at any time in the year. The form must be filed by April 30 of the
following year. Specified foreign property includes Shares acquired under the
Plan and may include the Options. The Options must be reported - generally at a
nil cost - if the C$100,000 cost threshold is exceeded because of other foreign
property you hold. If Shares are acquired, their cost generally is the adjusted
cost base (“ACB”) of the Shares. The ACB would normally equal the fair market
value of the Shares at vesting, but if you own other shares, this ACB may have
to be averaged with the ACB of the other shares. You should speak with a
personal tax advisor to determine the scope of foreign property that must be
considered for purposes of this requirement.
CHINA
TERMS AND CONDITIONS





--------------------------------------------------------------------------------





The following provisions apply if you are subject to the exchange control
regulations or restrictions in the People’s Republic of China (“China”), as
determined by the Company in its sole discretion:
Vesting and Exercisability.
The following provisions replace the Vesting Date, Vesting, Exercisability, and
Termination sections of the Award Agreement:
Notwithstanding anything to the contrary in the Award Agreement, due to legal
restrictions in China, if and when this Option vests and becomes exercisable,
you will be required to pay the Exercise Price per Share by a cashless exercise
through a licensed securities broker acceptable to the Company, such that all
Shares subject to the exercised Option will be sold immediately upon exercise
and the proceeds of sale, less the Exercise Price per Share, any Tax-Related
Items and broker’s fees or commissions, will be remitted to you in accordance
with any applicable exchange control laws and regulations. The Company reserves
the right to lift the exercise restrictions herein depending on the development
of local law.
Expiration Date.
Notwithstanding anything to the contrary in the Award Agreement, in the event of
your termination of Service, you shall be permitted to exercise this Option to
the extent vested and exercisable for the shorter of the post-termination Option
Exercise Period (if any) set forth in the Award Agreement and six months (or
such other period as may be required by the State Administration of Foreign
Exchange (“SAFE”) after the date of termination of your active Service. At the
end of the post-termination Option Exercise Period specified by SAFE, any
unexercised portion of this Option will be forfeited without any consideration
to you.


Exchange Control Restriction.
You understand and agree that, due to exchange control laws in China, you will
be required to immediately repatriate to China the cash proceeds from the
cashless exercise of this Option. You further understand that, under local law,
such repatriation of the cash proceeds may need to be effected through a special
exchange control account established by the Company or any Subsidiary or
Affiliate of the Company and you hereby consent and agree that the proceeds from
the cashless exercise of this Option may be transferred to such special account
prior to being delivered to you. Further, if the proceeds from your
participation in the Plan are converted to local currency, you acknowledge that
the Company (including its Subsidiaries and Affiliates) is under no obligation
to secure any currency conversion rate, and may face delays in converting the
proceeds to local currency due to exchange control restrictions in China. You
agree to bear the risk of any currency conversion rate fluctuation between the
date that your proceeds are delivered to such special exchange control account
and the date of conversion of the proceeds to local currency.


You further agree to comply with any other requirements that may be imposed by
the Company in the future in order to facilitate compliance with exchange
control requirements in China.


COSTA RICA


There are no country-specific provisions.


EGYPT


NOTIFICATIONS


Exchange Control Information.
If you transfer funds into Egypt in connection with the Options (including
proceeds from the sale of Shares or the receipt of any dividends) you are
required to transfer the funds through a bank registered in Egypt.


FRANCE


TERMS AND CONDITIONS





--------------------------------------------------------------------------------





Language Consent. 
By accepting the Option, you confirm having read and understood the documents
relating to the grant of the Option (the Plan and the Award Agreement), which
were provided in the English language, and you accept the terms of such
documents accordingly. 
Consentement relatif à la langue.
En acceptant l'Option, vous confirmez ainsi avoir lu et compris les documents
relatifs à l'attribution de l'Option (le Plan et le Contrat d’Attribution) qui
vous ont été communiqués en langue anglaise, et vous en acceptez les termes et
conditions en connaissance de cause.


NOTIFICATIONS


Foreign Assets/Account Reporting Information.
If you are a French resident and you hold securities (including Shares) or cash
outside of France, you must declare all foreign bank and brokerage accounts
(including the accounts that were opened and closed during the tax year) on an
annual basis on a special form n°3916, together with your income tax return. If
you fail to complete this reporting, you may be subject to penalties.


GERMANY


NOTIFICATIONS


Exchange Control Information.
Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank (Bundesbank). The report must be filed electronically using
the "General Statistics Reporting Portal" (Allgemeines Meldeportal Statistik)
available via Bundesbank’s website (www.bundesbank.de).


Foreign Assets/Account Reporting Information.
If your acquisition of Shares under the Plan leads to a so-called qualified
participation at any point during the calendar year, you will need to report the
acquisition when you file your tax return for the relevant year. A qualified
participation is attained if (i) the value of the Shares acquired exceeds
€150,000 or (ii) in the unlikely event you hold Shares exceeding 10% of the
Company's total common stock.


HONG KONG


Sale Restriction.
The following supplements the Exercisability section of the Award Agreement:


Any Shares received at exercise of Options are a personal investment. If, for
any reason, the Options are exercised and Shares are issued to you within six
months of the Grant Date, you agree that you will not offer the Shares to the
public in Hong Kong or otherwise dispose of the Shares prior to the six-month
anniversary of the Grant Date.


NOTIFICATIONS


Securities Law Information.





--------------------------------------------------------------------------------





WARNING: The contents of this document have not been reviewed by any regulatory
authority in Hong Kong. You are advised to exercise caution in relation to the
offer. If you are in any doubt about any of the contents of this document, you
should obtain independent professional advice. Neither the grant of the Options
nor the issuance of Shares upon exercise of the Options constitutes a public
offering of securities under Hong Kong law. The grant is available only to
employees of the Company and its Subsidiaries. The Award Agreement, the Plan and
other incidental communication materials distributed in connection with the
Options (i) have not been prepared in accordance with and are not intended to
constitute a "prospectus" for a public offering of securities under the
applicable securities legislation in Hong Kong and (ii) are intended only for
the personal use of each eligible employee of the Company or its Subsidiaries
and may not be distributed to any other person.


INDIA


TERMS AND CONDITIONS


Exercisability.
The following provision supplements the Exercisability section of the Award
Agreement:
Due to legal restrictions in India, should the Shares be listed on a recognized
national securities exchange at the time of exercise, you may not exercise this
Option using a cashless sell-to-cover exercise, whereby you direct a broker or
transfer agent to sell some (but not all) of the Shares subject to the exercised
Option and deliver to the Company the amount of the sale proceeds to pay the
Exercise Price per Share and any Tax-Related Items. However, payment of the
Exercise Price per Share may be made by any of the other methods of payment
acceptable to the Company. The Company reserves the right to provide you with
this method of payment depending on the development of local law.


Labor Law Acknowledgment.
The Options and the Shares underlying the Options, and the income and value of
same, are extraordinary items that are not part of your annual gross salary.


NOTIFICATIONS


Exchange Control Information.
You are required to repatriate the proceeds from the sale of Shares and any
dividends received in relation to the Shares to India within a reasonable amount
of time (i.e., within ninety (90) days after receipt for sale proceeds and 180
days of receipt for dividends or within any other time frame prescribed under
applicable Indian exchange control laws as may be amended from time to time).
You must maintain the foreign inward remittance certificate received from the
bank where the foreign currency is deposited in the event that the Reserve Bank
of India or your employer requests proof of repatriation. It is your
responsibility to comply with applicable exchange control laws in India.


Foreign Assets/Account Reporting Information.
If you are an Indian resident, you are required to report all bank accounts or
investments (including the Option and any Shares) that you hold outside of
India. You should consult with a personal tax advisor to ensure that you are
properly complying with applicable reporting requirements.


INDONESIA


NOTIFICATIONS


Exchange Control Information.
Indonesian residents must provide the Bank of Indonesia with information on
foreign exchange activities in an online monthly report no later than the
fifteenth day of the month following the activity. In addition, if you remit
funds into Indonesia (e.g., proceeds from the sale of Shares), the Indonesian
bank through which the transaction is made will submit a report of the
transaction to the Bank of Indonesia for statistical reporting purposes. For
transactions of US$10,000 or more, a more detailed description of the
transaction must be included in the report and you may be required





--------------------------------------------------------------------------------





to provide information about the transaction (e.g., the relationship between you
and the transferor of the funds, the source of the funds, etc.) to the bank in
order for the bank to complete the report.
ireland
There are no country-specific provisions.
ITALY
TERMS AND CONDITIONS
Exercisability.
The following provision supplements the Exercisability section of the Award
Agreement:


The Company reserves the right to restrict the methods and timing of the
exercise of the Option at any time to comply with the applicable securities law
restrictions in Italy. You may be required to consult with a financial
intermediary prior to the exercise of the Option and to exercise the option
solely by a “cashless” means as the Company so requires.


Plan Document Acknowledgment.
By accepting the Option, you acknowledge that you have received a copy of the
Plan and the Award Agreement, have reviewed each of these documents in their
entirety and fully understand and accept all terms of such documents. In this
regard, you acknowledge having read and specifically approve the following
sections of the Award Agreement and this Appendix I, as applicable: (i) Vesting;
(ii) Exercisability; (iii) Termination; (iv) Taxes; (v) No Guarantee of
Continued Service; (vi) Acknowledgment of Nature of Award; (vii) Data Privacy;
and (viii) Governing Law; Jurisdiction; Waiver of Jury Trial.


NOTIFICATIONS
Foreign Assets/Account Reporting Information.
Italian residents who, during the fiscal year, hold investments abroad or
foreign financial assets (e.g., cash, Shares and Options) which may generate
income taxable in Italy are required to report such on their annual tax returns
(UNICO Form, RW Schedule) or on a special form if no tax return is due. The same
reporting obligations apply to Italian residents who, even if they do not
directly hold investments abroad or foreign financial assets (e.g., cash, Shares
and Options), are beneficial owners of the investment pursuant to Italian money
laundering provisions.
Tax on Foreign Financial Assets.
Italian residents may be subject to tax on the value of financial assets held
outside of Italy. The taxable amount will be the fair market value of the
financial assets (including Shares) assessed at the end of the calendar year. If
you are subject to this foreign financial assets tax, you will need to report
the value of your financial assets held abroad in your annual tax return. You
are encouraged to consult your personal legal advisor for additional information
about the foreign financial assets tax.
JAPAN


NOTIFICATIONS


Foreign Assets/Account Reporting Information.
If you are a Japanese tax resident, you will be required to report details of
any assets held outside of Japan as of December 31st (including any Shares or
cash acquired under the Plan) to the extent such assets have a total net fair
market value exceeding ¥50,000,000. Such report will be due by March 15th each
year. You should consult with your personal tax advisor as to whether the
reporting obligation applies to you and whether you will be required to include
details of any outstanding Shares, Options or cash held by you in the report.


KOREA







--------------------------------------------------------------------------------





NOTIFICATIONS


Foreign Assets/Account Reporting Information.
You must declare all of your foreign financial accounts (i.e., non-Korean bank
accounts, brokerage accounts, etc.) to the Korean tax authorities and file a
report with respect to such accounts if the value of such accounts exceeds KRW
500 million (or an equivalent amount in foreign currency) on any month-end date
during the year.


MEXICO
TERMS AND CONDITIONS
No Entitlement or Claims for Compensation.
These provisions supplement the Acknowledgment of Nature of Award section of the
Award Agreement including this Appendix I:
Modification.
By accepting this Option, you understand and agree that any modification of the
Plan or the Award Agreement or its termination shall not constitute a change or
impairment of the terms and conditions of your employment.


Policy Statement.
The Award of Options the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability.
The Company, with offices at One PPG Place, Pittsburgh, Pennsylvania 15222,
U.S.A. is solely responsible for the administration of the Plan and
participation in the Plan and the acquisition of Shares does not, in any way,
establish an employment relationship between you and the Company since you are
participating in the Plan on a wholly commercial basis and the sole employer is
Delimex de Mexico, S.A. de C.V., located at Monte Pelvoux #220, Piso 6, Col.
Lomas de Chapultepec, Delegacion Miquel Hidalgo C.P. 11000 Mexico, nor does it
establish any rights between you and the Company, its Subsidiaries or its
Affiliates.
Plan Document Acknowledgment.
By accepting this Option, you acknowledge that you have received copies of the
Plan, have reviewed the Plan and the Award Agreement in their entirety and fully
understand and accept all provisions of the Plan and the Award Agreement.


In addition, by accepting the Award Agreement, you further acknowledge that you
have read and specifically and expressly approve the terms and conditions in the
Award Agreement, in which the following is clearly described and established:
(i) participation in the Plan does not constitute an acquired right; (ii) the
Plan and participation in the Plan is offered by the Company on a wholly
discretionary basis; (iii) participation in the Plan is voluntary; and (iv) the
Company and any Subsidiary or Affiliates are not responsible for any decrease in
the value of the Shares underlying this Option.
Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company for any compensation or damages as a result of
your participation in the Plan and therefore grant a full and broad release to
the Company and any Subsidiary or Affiliate with respect to any claim that may
arise under the Plan.
TÉRMINOS Y CONDICIONES
No existirá derecho o demanda por daños y perjuicios.
Estas disposiciones son complementarias de la sección de Reconocimiento de la
Naturaleza del Contrato, incluyendo el presente Apéndice I:
Modificación.
Al aceptar esta Opción, usted entiende y acuerda que cualquier modificación al
Plan o al Contrato, o su terminación no constituirá un cambio o impedimento a
los términos y condiciones de su empleo.





--------------------------------------------------------------------------------







Declaración de Política.
La Entrega de Opciones que la Compañía hace mediante el Plan, es unilateral y
discrecional y, por lo tanto, la Compañía se reserva el derecho absoluto de
modificarlo o suspenderlo en cualquier momento, sin asumir ninguna
responsabilidad.


La Compañía, con oficinas en One PPG Place, Pittsburgh, Pennsylvania
15222,U.S.A. es únicamente responsable de la administración del Plan. La
participación en el Plan y la adquisición de Acciones no establece, en ninguna
forma, una relación laboral entre usted y la Compañía, toda vez que usted está
participando en el Plan en un plano meramente comercial y su único patrón es
Administración de Comidas Rapidas S.A. de C.V., localizado en Delimex de Mexico,
S.A. de C.V., located at Monte Pelvoux #220, Piso 6, Col. Lomas de Chapultepec,
Delegacion Miquel Hidalgo C.P. 11000 Mexico, y tampoco establece ningún derecho
entre usted y la Compañía, sus Subsidiarias o Afiliadas.
Reconocimiento del Documento del Plan.
Al aceptar esta Opción, usted reconoce que ha recibido copias de dicho Plan, ha
revisado el Plan y el Contrato en su integridad y comprende y acepta plenamente
todas las disposiciones del Plan y del Contrato.
Asimismo, al aceptar el Contrato, usted reconoce que ha leído y específica y
expresamente aprueba los términos y condiciones en el Contrato, en el cual se
establece y describe lo siguiente: (i) la participación en el Plan no constituye
un derecho adquirido; (ii) el Plan, y su participación en él es ofrecido por la
Compañía sobre una base plenamente discrecional; (iii) la participación en el
Plan es voluntaria; y (iv) la Compañía y cualquier Subsidiaria o Afiliada no son
responsables por cualquier disminución en el valor de las Acciones implícitas en
esta Opción.
Finalmente, por medio del presente usted declara que no se reserva ninguna
acción o derecho a presentar cualquier reclamo en contra de la Compañía por
cualquier compensación o daño como resultado de su participación en el Plan y
por lo tanto otorga la liberación más amplia que en derecho proceda a la
Compañía y cualquier Subsidiaria o Afiliada con respecto a cualquier reclamo que
pueda surgir en torno al Plan.
NETHERLANDS
netherlands.jpg [netherlands.jpg]
NEW ZEALAND
Notifications
Securities Law Information.


WARNING - You are being offered Options (which, upon exercise in accordance with
the terms of the grant of the Options, will be converted into Shares) in the
Company. Shares give you a stake in the ownership of the Company. You may
receive a return if dividends are paid. Shares are quoted on the Nasdaq. This
means you may be able to sell them on the Nasdaq if there are interested buyers.
You may get less than you invested. The price will depend on the demand for the
Shares.


If the Company runs into financial difficulties and is wound up, you will be
paid only after all creditors have been paid. You may lose some or all of your
investment.


New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share scheme. As a result, you
may not be given all the information usually required. You will also have fewer
other legal protections for this investment.





--------------------------------------------------------------------------------







In compliance with applicable New Zealand securities laws, you are entitled to
receive, in electronic or other form and free of cost, copies of the Company’s
latest annual report, relevant financial statements and the auditor’s report on
said financial statements (if any).


Ask questions, read all documents carefully, and seek independent financial
advice before committing yourself.


POLAND


Notifications
Exchange Control Information.
If you transfer funds in excess of a certain threshold (currently €15,000) into
or out of Poland, the funds must be transferred via a Polish bank account or
financial institution. You are required to retain the documents connected with a
foreign exchange transaction for a period of five (5) years, as measured from
the end of the year in which such transaction occurred.


Foreign Assets/Account Reporting Information.
Polish residents holding foreign securities (e.g., Shares) and/or maintaining
accounts abroad must report information to the National Bank of Poland on
transactions and balances of the securities and cash deposited in such accounts
if the value of such securities and cash (when combined with all other assets
possessed abroad) exceeds PLN 7 million. If required, the reports must be filed
on a quarterly basis on special forms that are available on the website of the
National Bank of Poland.
PUERTO RICO


Notifications


Securities Law Information.
The offer of the Plan is subject exclusively to United States securities laws,
including the United States Securities Exchange Act of 1934, as amended.




RUSSIA
TERMS AND CONDITIONS
U.S. Transaction.
You understand that your acceptance of the Option results in a contract between
you and the Company that is completed in the United States and that the Award
Agreement is governed by the laws of the State of Delaware, without giving
effect to the conflict of laws principles thereof. You are not permitted to sell
the Shares directly to other Russian legal entities or individuals.
NOTIFICATIONS
Securities Law Information.
Your employer is not in any way involved with the offer of the Options or
administration of the Plan. This Award Agreement, the Plan and all other
materials you may receive regarding participation in the Plan do not constitute
advertising or an offering of securities in Russia. Absent any requirement under
local law, the issuance of securities pursuant to the Plan has not and will not
be registered in Russia; hence, the securities described in any Plan-related
documents may not be used for offering or public circulation in Russia. In no
event will Shares issued upon exercise of the Option be delivered to you in
Russia; all Shares will be maintained on your behalf in the United States of
America.
Exchange Control Information.





--------------------------------------------------------------------------------







You are responsible for complying with any applicable Russian exchange control
regulations and rulings. Because Russian exchange control regulations and
rulings change frequently and without notice, you should consult with a legal
advisor to ensure compliance applicable to any aspect of your participation in
the Plan, including the grant, vesting and exercise of the Options, issuance of
any Shares at exercise, receipt of any proceeds from the sale of Shares and/or
receipt of any payments in connection with any Dividend Equivalents or
dividends.


Foreign Assets/Account Reporting Information.
Russian residents are required to notify Russian tax authorities within one (1)
month of opening, closing or changing the details of a foreign account. Russian
residents also are required to report (i) the beginning and ending balances in
such a foreign bank account each year and (ii) transactions related to such a
foreign account during the year to the Russian tax authorities, on or before
June 1 of the following year. The tax authorities can require you to provide
appropriate supporting documents related to transactions in a foreign bank
account.
Anti-Corruption Notice.
Anti-corruption laws prohibit certain public servants, their spouses and their
dependent children from owning any foreign source financial instruments (e.g.,
shares of foreign companies such as the Company). Accordingly, you should inform
the Company if you are covered by these laws because you should not hold Shares
acquired under the Plan.
SINGAPORE
NOTIFICATIONS
Securities Law Information.
The grant of this Option is being made pursuant to the “Qualifying Person”
exemption under section 273(1)(f) of the Securities and Futures Act (Chapter
289, 2006 Ed.) (“SFA”) and is exempt from the prospectus and registration
requirements under the SFA. The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore and the grant is not made
with a view to the Options or Shares being subsequently offered to another
party. You should note that this Option is subject to section 257 of the SFA and
you should not make (i) any subsequent sale of Shares in Singapore or (ii) any
offer of such subsequent sale of Shares subject to the awards in Singapore,
unless such sale or offer is made: (a) more than six months after the Grant Date
or (b) pursuant to the exemptions under Part XIII Division (1) Subdivision (4)
(other than section 280) of the SFA.
Chief Executive Officer / Director Notification Requirement.
If you are the Chief Executive Officer (“CEO”), a director, associate director
or shadow director of the Company’s Singapore Subsidiary or Affiliate, you are
subject to certain notification requirements under the Singapore Companies Act.
Among these requirements is an obligation to notify the Singapore Subsidiary or
Affiliate in writing when you receive an interest (e.g., Options, Shares) in the
Company, a Subsidiary or Affiliate. In addition, you must notify the Singapore
Subsidiary or Affiliate when you sell Shares (including when you sell Shares
issued upon exercise of this Option). These notifications must be made within
two business days of acquiring or disposing of any interest in the Company or
any Subsidiary or Affiliate. In addition, a notification of your interests in
the Company, Subsidiary or Affiliate must be made within two business days of
becoming CEO or a director.
SPAIN


TERMS AND CONDITIONS


Acknowledgment of Nature of Award.
The following provisions supplement the Acknowledgment of Nature of Award
section of the General Non-U.S. Terms and Conditions section of this Appendix I:


By accepting the grant of the Options, you acknowledge that you consent to
participation in the Plan and have received a copy of the Plan.







--------------------------------------------------------------------------------





You understand that the Company has unilaterally, gratuitously and
discretionally decided to grant Options under the Plan to individuals who may be
employees of the Company's Subsidiaries or Affiliates throughout the world. The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind the Company
or its Subsidiaries or Affiliates on an ongoing basis except as provided in the
Plan. Consequently, you understand that the Options are granted on the
assumption and condition that the Options or the Shares acquired upon exercise
shall not become a part of any employment contract with the Company and any of
its Subsidiaries and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever. In
addition, you understand that this grant would not be made to you but for the
assumptions and conditions referred to above; thus, you acknowledge and freely
accept that should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, then the Options shall be null and
void.


You understand and agree that, unless otherwise provided in the Award Agreement,
the vesting and settlement of the Options is expressly conditioned on your
continuous Service such that if your employment or rendering of Services
terminates for any reason whatsoever, your Options will cease vesting
immediately effective as of the date of such termination for any reason
including, but not limited to, resignation, disciplinary dismissal adjudged to
be with cause, disciplinary dismissal adjudged or recognized to be without cause
(i.e., subject to a "despido improcedente"), individual or collective dismissal
on objective grounds, whether adjudged or recognized to be with or without
cause, material modification of the terms of employment under Article 41 of the
Workers' Statute, relocation under Article 40 of the Workers' Statute, and/or
Article 50 of the Workers' Statute, unilateral withdrawal by your employer and
under Article 10.3 of the Royal Decree 1382/1985. Consequently, upon termination
for any of the above reasons, you will automatically lose any rights to the
Options granted to you that were unvested on the date of termination, as
described in the Award Agreement.


NOTIFICATIONS


Securities Law Information.
The Options and the Shares issued pursuant to the exercise of the Options do not
qualify under Spanish regulations as securities. No "offer of securities to the
public," as defined under Spanish law, has taken place or will take place in the
Spanish territory. The Award Agreement has not been nor will it be registered
with the Comisión Nacional del Mercado de Valores, and does not constitute a
public offering prospectus.


Foreign Assets/Account Reporting Information.
If you are a Spanish resident, you must declare the acquisition, ownership and
disposition of Shares to the Dirección General de Comercial e Inversiones (the
"DGCI") of the Ministerio de Economia for statistical purposes. This declaration
must be made in January for any Shares owned as of December 31 of the prior year
by filing a form D-6 with the DGCI; however, if the value of the Shares being
reported exceeds €1,502,530 (or if you hold 10% or more of the share capital of
the Company or such other amount that would entitle you to join the Board of
Directors), the declaration must be filed within one (1) month of the
acquisition or disposition of the Shares, as applicable. In addition, if you
wish to import the ownership title of any Shares (i.e., share certificates) into
Spain, you must declare the importation of such securities to the DGCI.


You also are required to declare electronically to the Bank of Spain any foreign
accounts (including brokerage accounts held abroad), any foreign instruments
(including Shares) and any transactions with non-Spanish residents (including
any payments of Shares made pursuant to the Plan) held in such accounts if the
value of the transactions during the prior tax year or the balances in such
accounts as of December 31 of the prior tax year exceeds €1,000,000.


To the extent that you hold rights or assets (e.g., Shares acquired under the
Plan or cash held in a bank or brokerage account) outside Spain with a value in
excess of €50,000 per type of asset as of December 31 each year, you will be
required to report information on such assets on your tax return (tax form 720)
for such year. After such rights and/or assets are initially reported, the
reporting obligation will apply for subsequent years only if the value of such
right or asset increases by more than €20,000 or if you sell or otherwise
dispose of previously reported rights or assets. The reporting must be completed
by the following March 31.







--------------------------------------------------------------------------------





You are solely responsible for complying with applicable reporting obligations.
The laws are often complex and can change frequently. You should consult your
personal legal and/or tax advisor to confirm the reporting requirements that
will apply to you in connection with the Plan.


SWEDEN
There are no country-specific provisions.
THAILAND
Exchange Control Information. If you receive funds in connection with the Plan
(e.g., dividends, sale proceeds) with a value equal to or greater than
US$50,000, you are required to immediately repatriate such funds to Thailand.
Any foreign currency repatriated to Thailand must be converted to Thai Baht or
deposited into a foreign currency deposit account opened with any commercial
bank in Thailand acting as the authorized agent within 360 days from the date
the funds are repatriated to Thailand. You are also required to inform the
authorized agent of the details of the foreign currency transaction, including
your identification information and the purpose of the transaction.
UNITED ARAB EMIRATES


NOTIFICATIONS


Securities Law Information.
The Plan is being offered only to employees and is in the nature of providing
equity incentives to employees of the Company or its Subsidiaries or Affiliates
in the United Arab Emirates ("UAE"). Any documents related to the Plan,
including the Plan, this Award Agreement, and other grant documents ("Plan
Documents"), are intended for distribution only to such employees and must not
be delivered to, or relied on by any other person. Prospective purchasers of the
securities offered (i.e., the Options) should conduct their own due diligence on
the securities.


The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any Plan Documents nor has it taken steps to verify the
information set out in them, and thus, is not responsible for such documents.
Further, neither the Ministry of Economy nor the Dubai Department of Economic
Development has approved this statement nor taken steps to verify the
information set out in it, and has no responsibility for it. If you do not
understand the contents of the Plan Documents, you should consult an authorized
financial advisor.


UNITED KINGDOM
Terms & Conditions
Taxes.
The following provisions supplement the Taxes section of the Award Agreement and
the General Non-U.S. Terms and Conditions section of this Appendix I:
Without limitation to the Taxes section of the Award Agreement and the General
Non-U.S. Terms and Conditions section of this Appendix I, you agree that you are
liable for all Tax-Related Items and hereby covenant to pay all such Tax-Related
Items as and when requested by the Company or your employer or by Her Majesty’s
Revenue and Customs (“HMRC”) (or any other tax authority or any other relevant
authority). You also agree to indemnify and keep indemnified the Company and
your employer against any Tax-Related Items that they are required to pay or
withhold or have paid or will pay on your behalf to HMRC (or any other tax
authority or any other relevant authority).
Notwithstanding the foregoing, if you are a director or executive officer (as
within the meaning of the Act), the terms of the immediately foregoing provision
will not apply. In the event that you are a director or executive officer and
income tax due is not collected from or paid by you by within ninety (90) days
of the U.K. tax year in which an event giving rise to the indemnification
described above occurs, the amount of any uncollected tax may constitute a
benefit to you on which additional income tax and national insurance
contributions may be payable. You acknowledge that





--------------------------------------------------------------------------------





you ultimately will be responsible for reporting and paying any income tax due
on this additional benefit directly to HMRC under the self-assessment regime and
for reimbursing the Company or the Employer (as applicable) for the value of any
employee national insurance contributions due on this additional benefit, which
the Company and/or the Employer may recover from you by any of the means
referred to in the Taxes section of the Award Agreement and the General Non-U.S.
Terms and Conditions section of this Appendix I.
VENEZUELA
TERMS AND CONDITIONS
Exchange Control Restrictions.
Exchange control restrictions may limit the ability to remit funds out of
Venezuela to exercise the Option or to remit funds into Venezuela following the
sale of Shares acquired upon exercise of the Option under the Plan. The Company
reserves the right to further restrict the exercise of the Option or to amend or
cancel the Option at any time in order to comply with the applicable exchange
control laws in Venezuela. However, ultimately, you are responsible for
complying with exchange control laws in Venezuela and the Company will not be
liable for any fines or penalties resulting from your failure to comply with
applicable laws. You should consult your personal advisor prior to accepting the
Option to ensure compliance with current regulations. You are solely responsible
for ensuring compliance with all exchange control laws in Venezuela.


Investment Representation.
As a condition of the grant of the Option, you acknowledge and agree that any
Shares you may acquire upon exercise of the Option are acquired as and intended
to be an investment rather than for the resale of the Shares and conversion of
the Shares into foreign currency.


NOTIFICATIONS


Securities Law Information.
The Option granted under the Plan and the Shares issued under the Plan are
offered as a personal, private, exclusive transaction and are not subject to
Venezuelan government securities regulations.







